Citation Nr: 1027881	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  03-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability, including tuberculosis, to include secondary to 
mustard gas exposure.  

2.  Entitlement to service connection for a disability manifested 
by pain and weakness in the arms, back, and legs, to include 
secondary to mustard gas exposure.

3.  Entitlement to service connection for a disability manifested 
by loss of balance, to include secondary to mustard gas exposure.  

4.  Entitlement to service connection for a disability manifested 
by loss of appetite and difficulty swallowing, to include 
secondary to mustard gas exposure.  

5.  Entitlement to service connection for a disability manifested 
by bleeding gums and an oral rash, to include secondary to 
mustard gas exposure.  

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the eyes, claimed to be the result of 
Department of Veterans Affairs medical treatment in March 1960.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the skin, claimed to be the result of 
Department of Veterans Affairs medical treatment in March 1960.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to May 
1952.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appellant appealed the RO's determination and in June 2004, 
she testified at a Board hearing before the undersigned Veterans 
Law Judge.  In a February 2005 decision, the Board, in pertinent 
part, denied service connection for residuals of mustard gas 
exposure, including tuberculosis; weakness and pain in the arms, 
back, and legs; loss of appetite and trouble swallowing; bleeding 
gums and a rash on the mouth; and loss of balance.  

The appellant appealed the Board's February 2005 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a May 2007 
memorandum decision, the Court vacated and remanded that part of 
the Board's February 2005 decision denying service connection for 
residuals of mustard gas exposure, including tuberculosis; 
weakness and pain in the arms, back, and legs; loss of appetite 
and trouble swallowing; bleeding gums and a rash on the mouth; 
and loss of balance.  

In December 2007, the Board remanded the matter to the RO for 
additional evidentiary development.  While the matter was in 
remand status, in an October 2008 rating decision, the RO denied 
service connection for a heart condition as well as compensation 
pursuant to 38 U.S.C.A. § 1151 for an eye disability and a skin 
disability.  The RO also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for tuberculosis on a direct basis.  
The appellant appealed the RO's determination.  

With respect to the issue of entitlement to service connection 
for tuberculosis, the Board notes that over the years, the 
appellant has offered varying theories of entitlement to service 
connection.  The issue addressed by the Board in its now vacated 
February 2005 decision involved service connection for 
tuberculosis due to exposure to mustard gas only.  The issue 
addressed by the RO in the October 2008 rating decision involved 
whether new and material evidence had been received to reopen a 
previously denied claim of service connection for a lung 
disability, including tuberculosis, on a direct basis.  

The U.S. Court of Appeals for Federal Claims has held that 
separate theories of entitlement in support of a claim for a 
particular disability do not equate to separate claims for that 
disability.  In other words, although there may be multiple 
theories or means of establishing entitlement to service 
connection for a particular disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Shinseki, 557 Fed. Cir. 
1355 (Fed. Cir. 2009); see also Bingham v. Nicholson, 20 Vet. 
App. 307 (2006); cf. Roebuck v. Nicholson, 20 Vet. App. 307 
(2006).  

In light of the procedural history, the Board has characterized 
the appellant's tuberculosis claim as set forth on the cover page 
of this decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (holding that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated unless 
new and material evidence is presented.").

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is necessary with 
respect to the claims of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the eyes and skin.  
These issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In a final April 1980 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
tuberculosis.

2.  In July 1999, the appellant sought reopening of her claim of 
entitlement to service connection for tuberculosis.

3.  Evidence received since the final April 1980 Board decision 
denying service connection for tuberculosis bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant, and, when its credibility is 
presumed, is so significant that it must be considered in order 
to fairly decide the merits of the claim of service connection 
for tuberculosis.  

4.  The appellant was not exposed to mustard gas during active 
service.

5.  A lung disability, including tuberculosis, was not present 
during the appellant's active duty or manifest to a compensable 
degree within the applicable presumptive period, nor does the 
record on appeal contain any indication that any current lung 
disability, including tuberculosis, is causally related to the 
appellant's active service or any incident therein.  

6.  A disability manifested by pain and weakness in the arms, 
back, and legs, was not present during active duty or manifest to 
a compensable degree within the applicable presumptive period, 
nor does the record on appeal contain any indication that any 
current disability manifested by pain and weakness in the arms, 
back, and legs, including peripheral neuropathy, is causally 
related to the appellant's active service or any incident 
therein.  

7.  A disability manifested by loss of balance was not present 
during active duty or manifest to a compensable degree within the 
applicable presumptive period, nor does the record on appeal 
contain any indication that any current disability manifested by 
manifested by loss of balance, to include disequilibrium, is 
causally related to the appellant's active service or any 
incident therein.  

8.  A disability manifested by loss of appetite and difficulty 
swallowing was not present during active duty or manifest to a 
compensable degree within the applicable presumptive period, nor 
does the record on appeal contain any indication that any current 
disability manifested by manifested by loss of appetite and 
difficulty swallowing, including dysphagia and upper esophageal 
diverticulum, is causally related to the appellant's active 
service or any incident therein.  

9.  A disability manifested by bleeding gums and an oral rash was 
not present during active duty, nor does the record on appeal 
contain any indication that any current disability manifested by 
manifested by bleeding gums and an oral rash is causally related 
to the appellant's active service or any incident therein.  

10.  A heart disability was not present during active duty or 
manifest to a compensable degree within the applicable 
presumptive period, nor does the record on appeal contain any 
indication that any current heart disability is causally related 
to the appellant's active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The April 1980 Board decision denying service connection for 
tuberculosis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for tuberculosis.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  A lung disability, including tuberculosis, was not incurred 
in active service, nor may such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316, 3.371, 
3.374 (2009).

4.  A disability manifested by pain and weakness in the arms, 
back, and legs was not incurred in active service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2009).

5.  A disability manifested by loss of balance was not incurred 
in active service, nor may such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2009).

6.  A disability manifested by loss of appetite and difficulty 
swallowing was not incurred in active service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2009).

7.  A disability manifested by bleeding gums and an oral rash was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2009).

8.  A heart disability was not incurred in active service, nor 
may such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  

In a June 2001 letter issued prior to the readjudication of her 
previously denied claims under section 7(b) of the VCAA, the RO 
notified the appellant of the information and evidence needed to 
substantiate and complete her claims of service connection.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
see also Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); VA 
O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 
(Jan. 22, 2001) (providing for readjudication of claims that 
became final between July 14, 1999, and November 9, 2000, and 
were denied on the basis that they were not well grounded).

In addition to this notification letter, the provisions of the 
VCAA were fully discussed with the appellant and her 
representative in a conference held with the undersigned Veterans 
Law Judge prior to her June 2004 Board hearing.  The undersigned 
identified the items the appellant would have to show, and the 
type of evidence required, in order to prevail in her claims.  
See e.g. Bryant v. Shinseki, --- Vet. App. ---, No. 08-4080 (July 
1, 2010).  The appellant and her representative acknowledged full 
understanding of all matters discussed.  The appellant indicated 
she had additional evidence to submit, and did so both at the 
hearing itself and subsequently, with the appropriate waiver of 
agency of original jurisdiction review under 38 C.F.R. § 20.1304 
(2009).  

In a September 2008 letter, the RO again provided the appellant 
with a section 5103(a) notice advising her of the information and 
evidence needed to substantiate and complete her claims of 
service connection, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  The 
September 2008 notice also included the additional notification 
requirements imposed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this 
letter, the RO has reconsidered the appellant's claims, including 
in the February 2010 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that 
the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

Finally, the Board notes that the appellant is now represented by 
experienced counsel, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  Neither the appellant nor 
her attorney has argued otherwise.  The appellant's service 
treatment records are on file, as are post-service clinical 
records specifically identified by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  
Despite being given the opportunity to do so, neither the 
appellant nor her attorney has specifically identified any 
additional records relevant to her claims.

The record reflects that the RO attempted to obtain the records 
from the Social Security Administration, but was advised that 
records were not available.  Based on the foregoing, the Board 
finds that an additional request for such records would be 
futile.  The appellant has been previously advised that such 
records are not available.  See 38 C.F.R. § 3.159(c)(2) (2009).  
In any event, the Board notes that neither the appellant nor her 
attorney have given any indication that records from SSA are 
relevant to the issues on appeal.  See McGee v. Peake, 511 F.3d 
1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly 
defined VA's duty to assist in terms of relevance); see also Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there 
must be specific reason to believe these records may give rise to 
pertinent information to conclude that they are relevant.").  

The record on appeal also shows that the RO has made appropriate 
efforts to develop the appellant's mustard gas claims.  In July 
1999, the RO contacted the service department and requested 
information regarding the appellant's exposure to mustard gas.  
The Department of Defense Advisory Committee responded that the 
appellant's name was not among those on the Mustard Gas Exposure 
List.  In December 1999, the National Personnel Records Center 
(NPRC) responded that any pertinent records had been destroyed in 
the 1973 fire and could not be reconstructed.  The RO again 
contacted NPRC in March 2009 and received the same response.  

In September 2008, the RO contacted the U.S. Army Chemical and 
Biological Defense Command and requested a review of their 
records to determine whether the appellant participated in 
mustard gas testing.  In October 2008, the RO received a response 
that the appellant had not been a participant in the Mustard Gas 
Program, according to the Department of Defense's database.  In 
response to the RO's request for information, in January 2010, 
the Department of Defense again responded that they could find no 
documentation, based on a review of the available records and 
databases, that the appellant had been exposed to mustard gas 
during service. 

Based on the foregoing, the Board finds that no additional 
development efforts are necessary.  There is no indication of 
additional available records relevant to this appeal and it 
appears that the RO has exhausted all available avenues of 
development with respect to the appellant's alleged exposure to 
mustard gas.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009); see also Hyatt v. Nicholson, 21 Vet. 
App. 390, 394-95 (2007); Counts v. Brown, 6 Vet. App. 473, 477 
(1994) (noting that "VA has no duty to seek to obtain that which 
does not exist.").

Given the evidence of record, the Board finds that VA medical 
examinations are not necessary in connection with the appellant's 
claims.  38 C.F.R. § 3.159(c) (4) (2009).  As set forth in more 
detail below, the most probative evidence shows that the 
appellant was not exposed to mustard gas during service, nor is 
there any indication that any current disability or symptoms may 
be associated with any established event, injury, or disease in 
service.  Under these circumstances, an examination or opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements 
to consider in determining whether a VA medical examination must 
be provided).

The Board also observes that in the May 2007 memorandum decision 
discussed above, the Court identified no fault in VA's compliance 
with any notification or development actions.  The Board has also 
reviewed the April 2006 brief filed by the appellant before the 
Court which is similarly silent for any mention of any VCAA 
notification or development deficiencies.  Had the Board's prior 
discussion of the VCAA or VA's evidentiary development been in 
any way problematical, such concerns would have undoubtedly been 
raised.  As they were not, the Board's February 2005 VA 
discussion is incorporated by reference.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that the "Court 
will [not] review BVA decisions in a piecemeal fashion"); see 
also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) (noting that "[a]dvancing different 
arguments at successive stages of the appellate process does not 
serve the interests of the parties or the Court").  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.


Background

The appellant's service treatment records show that at her 
September 1951 military enlistment medical examination, lumbar 
lordosis was identified.  No other pertinent complaints or 
abnormalities were noted.  

In-service medical records are entirely silent for any complaints 
or abnormalities pertaining to the respiratory system, including 
pulmonary tuberculosis.  These records are similarly silent for 
any mention of exposure to mustard gas or abnormalities of the 
arms or back, as well as loss of balance, loss of appetite, 
difficulty swallowing, bleeding gums, an oral rash, or a heart 
disability.  In March 1952, the appellant sustained contusions of 
the anterior aspects of both legs.  X-ray studies were normal.  
The remaining service treatment records are entirely silent for 
complaints or abnormalities pertaining to the legs.

At the appellant's May 1952 military separation medical 
examination, the appellant's mouth, throat, heart, lungs, chest, 
abdomen, upper extremities, lower extremities, and skin were 
normal.  Neurologic evaluation was normal, with no abnormalities 
to equilibrium identified.  The appellant's blood pressure was 
110/72 and a chest X-ray was negative.  

In September 1958, the appellant submitted an original 
application for VA compensation benefits, including service 
connection for tuberculosis.  Her application is entirely silent 
for any mention of pain and weakness in the arms, back and legs, 
loss of balance, loss of appetite, difficulty swallowing, 
bleeding gums, an oral rash, or a heart disability, as is medical 
evidence received in connection with the claim.

In pertinent part, this medical evidence includes a September 
1958 VA hospitalization summary showing that the appellant was 
admitted for routine evaluation after her then-husband was 
diagnosed as having far advanced pulmonary tuberculosis.  She 
reported that she had no complaints.  Physical examination was 
unremarkable.  Her heart was not enlarged and heart sounds were 
clear with no murmurs.  A tuberculin skin test was positive.  A 
chest X-ray showed an infiltration in the right lung field.  The 
diagnosis was tuberculosis, pulmonary, minimal, active (1 month), 
no symptoms.  

Subsequent VA clinical records dated to October 1962 show that 
the appellant received continued treatment for pulmonary 
tuberculosis, including multiple periods of hospitalization.  
Without exception, these records are entirely silent for any 
mention of pain and weakness in the arms, back and legs, loss of 
balance, loss of appetite, difficulty swallowing, bleeding gums, 
an oral rash, or a heart disability.  

The RO denied the appellant's claim of service connection for 
pulmonary tuberculosis, finding that her tuberculosis had not 
been present during active duty or within the applicable 
presumptive period.  The RO also denied service connection for 
lumbar lordosis.  The appellant was duly notified of these 
decisions and her appellate rights, but she did not appeal.

In June 1970, the appellant submitted an application for pension 
benefits, claiming that she had had a portion of her right lung 
removed and was no longer able to work.  In connection with her 
claim, the appellant submitted a September 1970 examination 
report noting peripheral neuritis.  She underwent VA medical 
examination in December 1970 at which she registered a host of 
complaints, including bad circulation, swelling, dizziness, 
weakness, and continuous pain all over her body.  She further 
claimed that she had lost the use of her limbs.  On clinical 
evaluation, the appellant denied having any complaints regarding 
her mouth or throat and no abnormalities were identified.  She 
complained of numbness and weakness in both legs and arms.  On 
examination, her upper and lower extremities were equal and she 
had full range of motion.  She complained of diminished sensation 
on the right.  The diagnoses included paresthesias of the right 
upper and lower extremities.  

In February 1978, the appellant requested reopening of her claim 
of service connection for tuberculosis.  In connection with her 
claim, the appellant submitted a statement from a private 
physician who noted that the appellant reported a family history 
of tuberculosis in her grandmother.  The physician indicated that 
the appellant's exposure to her grandmother at the approximate 
age of 10 was very likely her initial tuberculosis infection.  He 
indicated that the appellant later developed active tuberculosis 
as an adult.  In connection with her claim, the appellant 
testified at hearings in June 1979 and January 1980.  She 
recalled that during her period of active service, she had felt 
rundown, depressed, and lacked appetite.  She argued that such 
symptoms may have been the initial manifestation of her 
tuberculosis.  

After considering the evidence then of record, in an April 1980 
decision, the Board denied service connection for pulmonary 
tuberculosis, finding that the evidence received since the last 
final RO decision did not create a new factual basis warranting 
the award of service connection based on either incurrence or 
aggravation during active service, or based on manifestation to a 
compensable degree within the applicable presumptive period.

In February and July 1999, the appellant submitted claims of 
service connection for numerous disabilities which she claimed 
were the result of her exposure to mustard gas during service.  
The appellant recalled that she had been exposed to mustard gas 
in November 1951 during her basic training at Ft. Lee, Virginia.  
The appellant indicated that as a result of her exposure to 
mustard gas, she had developed numerous conditions, including 
tuberculosis; weakness and pain in the arms, back and legs which 
she indicated may have been diagnosed as inflammation of the 
lower radicular nerves and paralysis of the long thoracic nerve; 
loss of appetite and difficulty swallowing; bleeding gums and an 
oral rash.  She indicated that the pain and weakness in her arms 
could have caused by her losing her balance and falling down the 
stairs and off a truck.  She argued that her loss of balance had 
been caused by her exposure to mustard gas.  

In connection with the appellant's claim, the RO obtained VA 
clinical records dated from September 1991 to September 2002.  
During this period, the appellant received medical care for 
numerous complaints and abnormalities, including somatic 
complaints such as weakness and dizziness.  A chest X-ray in 
November 1996 showed advanced chronic obstructive lung disease.  
In May 1999, the appellant was noted to have hypertension and a 
history of tachyarrhythmia.  In September 1999, the appellant was 
diagnosed as having herpetic neuralgia.  In March 2000, her 
complaints included radicular symptoms in the right leg.  
Probable disc disease was assessed.  In February 2002, the 
appellant reported problems with her gums and teeth.  During a 
dental examination in September 2002, the appellant complained of 
bleeding gums and missing teeth.  Examination showed numerous 
missing and carious teeth.  The appellant was treated for a 
severe dental abscess.  She was administered antibiotics and 
underwent surgical excision of a radicular cyst.  

In support of her claim, the appellant also submitted copies of 
VA and private clinical records, dated from August 1958 to May 
1974.  These records, many of which are duplicative of records 
previously considered by VA, show that in August 1958, the 
appellant was suspected to be positive for tuberculosis.  She 
thereafter received treatment for active tuberculosis, undergoing 
a right lower lobectomy in November 1959.  During this period, 
the appellant's complaints included fatigue and weakness.  Also 
submitted by the appellant were internet articles discussing the 
possibility of vestibular damage caused by anti-tuberculosis 
drugs.  

The appellant thereafter submitted additional private clinical 
records, dated from December 1977 to September 1999.  These 
records pertain primarily to the appellant's treatment for breast 
cancer.  In July 1998, however, she complained of dizziness and 
syncopal episodes in which she described palpitations and 
weakness.  The diagnoses included paroxysmal vertigo and 
cerebellar retropulsion.  

At her June 2004 Board hearing, the appellant testified that in 
November 1951, while stationed at Fort Lee, Virginia, she 
participated in a training exercise in which she was exposed to 
gas.  She recalled that her gas mask fell off and she experienced 
a choking sensation.  After a couple of days, she became short of 
breath.  The appellant testified that as a result of that 
exposure, she experienced a loss of appetite, fatigue, weakness 
in her arms, legs, and back, bleeding gums and a rash in her 
mouth.  

Additional VA and private clinical records dated to December 2008 
show that the appellant continued to receive treatment for 
numerous complaints and disabilities.  In March 2001, she claimed 
to have been experiencing episodes of syncope for the past 50 
years.  She also claimed that she had had weakness and muscle 
cramping in her lower extremities since service.  The assessments 
included peripheral neuropathy.  In August 2003, ventricular 
tachyarrhythmia was noted.  In November 20004, she was noted to 
have hypertension.  In January 2005, the appellant was noted to 
have significant peripheral vascular disease in the lower 
extremities.  In February 2006, the appellant was diagnosed as 
having a right foot drop and peroneal neuropathy secondary to 
right hip surgery.  She was also noted to have radiculopathy, L5-
S1.  In March 2007, the appellant reported a history of frequent 
palpitations associated with stress.  Mild aortic regurgitation 
on echocardiogram.  The appellant was also diagnosed as having 
aortic insufficiency.  

In January 2008, the appellant underwent private neurological 
evaluation in connection with longstanding problems of an 
unsteady gait and several falls.  She attributed her problem to 
taking an older anti tuberculosis medication called Viomycin.  
The assessment was polyneuropathy.  EMG testing showed severe 
sensory motor polyneuropathy involving the lower extremities with 
a superimposed right sided complete peroneal mononeuropathy with 
chronic denervation changes.  

Subsequent VA clinical records dated to February 2010 show that 
the appellant remains under treatment for numerous conditions, 
including mitral valve prolapse, cardiac arrhythmia, idiopathic 
peripheral neuropathy, and disequilibrium.  In January 2009, the 
appellant reported a history of problems with equilibrium since 
1965.  She indicated that the cause of her symptoms had never 
been identified, although she had been told by one neurologist 
that her condition was due to medication prescribed for 
tuberculosis.  She indicated that because of this problem, she 
had fallen repeatedly, sustaining many fractures.  The appellant 
underwent a barium swallow test in February 2009 in connection 
with her complaints of dysphagia.  The impression was upper 
esophageal diverticulum.  In August 2009, the appellant underwent 
installation of a pacemaker.  In October 2009, she was noted to 
have severe osteoporosis.  A bone density test showed significant 
scoliosis of the spine and fractures of both wrists. 


Applicable Law

Service connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

Service connection for certain chronic diseases, including 
arthritis, cardiovascular-renal disease, and an organic disease 
of the nervous system, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, 
the disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a) (2009).

Additionally, if pulmonary tuberculosis is manifested to a 
compensable degree within three years following discharge from 
service, it will be considered to have been incurred in service.  
Id; see also 38 C.F.R. § 3.371 (2009).  A diagnosis of active 
pulmonary tuberculosis by a private physician on the basis of an 
examination, observation, or treatment will not accepted to show 
the disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis based 
on acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (2009).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

With regard to claims based on chronic effects of exposure to 
mustard gas and Lewisite, exposure during active service under 
the specified circumstances together with the subsequent 
development of any of the indicated conditions is sufficient to 
establish service connection for that condition:  (1) full-body 
exposure to nitrogen or sulfur mustard during active service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, or 
the following cancers: nasopharyngeal, laryngeal, or lung (except 
mesothelioma), or squamous cell carcinoma of the skin; (2) full-
body exposure to nitrogen or sulfur mustard or Lewisite during 
active service together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease; (3) full-body exposure to 
nitrogen mustard during active service together with the 
subsequent development of acute non-lymphocytic leukemia.  
38 C.F.R. § 3.316 (2009).

For purposes of submitting a claim relating to exposure to toxic 
gases under 38 C.F.R. § 3.316, the Court has held that lay 
evidence of in-service exposure must initially be assumed as 
true.  The Court also held, however, that whether a veteran meets 
the requirements of this regulation, including whether such 
veteran was actually exposed to the specified vesicant agents, is 
a question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must consider 
the credibility of a veteran's testimony in light of all the 
evidence in the file.   See Pearlman, 11 Vet. App. 443 (1998).  
This holding generally comports with other jurisprudence as the 
Board's role as fact finder.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole); see also 
Cartright v. Derwinski, 2 Vet. App. 24 (1991); Pearlman v. West, 
11 Vet. App. 443 (1998).


New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed before August 29, 2001, "new 
and material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, is not cumulative 
or redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


Analysis

Lung disability, including tuberculosis

As set forth above, the appellant's original claim of service 
connection for tuberculosis was received by VA in September 1958.  
The RO denied that claim, finding that the appellant's 
tuberculosis had not been present during her period of active 
duty or within the applicable presumptive period.  Although the 
appellant was duly notified of the decision and her appellate 
rights, she did not appeal.

In February 1978, the appellant requested reopening of her claim 
of service connection for tuberculosis.  In an April 1980 
decision, the Board denied service connection for pulmonary 
tuberculosis, finding that the evidence received since the last 
final RO decision did not create a new factual basis warranting 
the award of service connection based on either incurrence or 
aggravation during active service, or based on manifestation to a 
compensable degree within the applicable presumptive period.

In July 1999, the appellant submitted her most recent claim of 
service connection for tuberculosis, claiming that she developed 
the condition as a result of exposure to mustard gas during 
service.  

The appellant's contentions are certainly new, given that her 
prior claims are entirely silent for any mention of exposure to 
mustard gas during service.  Additionally, the appellant is 
competent to describe her in-service training experiences.  
Presuming the credibility of her statements, and given the 
presumptive regulations regarding claims based on exposure to 
mustard gas, the Board finds that the appellant's statements are 
so significant that they must be considered in order to fairly 
decide the merits of the claim of service connection for 
tuberculosis.  Under these circumstances, the claim is reopened.  
38 C.F.R. § 3.156 (2009); see also Justus, 3 Vet. App. at 513.  

Although the evidence discussed above is adequate for the limited 
purposes of reopening the claim, this does not make it sufficient 
to allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is 
evidence that would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).  Rather, the Board must now consider 
the reopened claim on the merits.  Significantly, the Justus 
presumption of credibility does not attach after a claim has been 
reopened.  Rather, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Turning to the merits of the claim, the appellant contends that 
she developed tuberculosis, as well as other lung conditions such 
as lung cancer and scars and nodules on her lungs, as a result of 
exposure to mustard gas during active duty.  Specifically, she 
recalls that she participated in a training exercise in November 
1951 at Ft. Lee, Virginia.  During that training, she and others 
were taken by truck to a field in the night, and told to crawl 
through the field in full gear under fire and during a gas 
attack.  She recalls that her gas mask fell off and she inhaled 
the gas before reattaching her mask.  

As discussed in detail above, the RO has undertaken significant 
efforts to assist the appellant in obtaining evidence to 
substantiate her claim of exposure to mustard gas, including 
contacting the service department on numerous occasions.  The 
service department, however, has consistently indicated that 
their records contain no evidence that the appellant was exposed 
to mustard gas.  Indeed, the service department has affirmatively 
indicated that the appellant did not participate in the Mustard 
Gas Program during her period of active duty.  

The Board notes that this is consistent with the appellant's 
service personnel and treatment records associated with the 
record on appeal.  As set forth above, these records are entirely 
silent for any indication of exposure to mustard gas, or any 
other blister agent, during active service.  For example, the 
service treatment records contain no complaints of or treatment 
for any aftereffects of an inhaled blister agent, such as would 
irritate the lungs or the lining of the mouth, nose and throat, 
or eyes; or the effects of such a substance on the appellant's 
skin, including her hands and face, which she testified were 
exposed.  

Finally, the Board notes that Fort Lee, the location where the 
appellant recalls being exposed to mustard gas during training, 
is not listed as one of the sites where the Department of Defense 
acknowledges that service members were exposed to mustard gas.  
See Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR), Part IV, Subpart ii, Chapter 1 and VA Training 
Letter 05-01 (March 28, 2005).  

The Board has considered the appellant's statements and testimony 
to the effect that she participated in an intensive field 
training exercise at Fort Lee during which she was exposed to 
mustard gas.  Although the Board has no reason to doubt that the 
appellant, as with many other soldiers, may have been exposed to 
a substance such as tear gas as part of her training, the Board 
finds that her contentions that she was exposed to a mustard 
agent are outweighed by the evidence discussed above, including 
the findings of the service department that she was not a 
participant in the mustard gas program.  

In reaching this determination, the Board has considered the 
arguments of the appellant's attorney to the effect that the 
Board has "ignored the wealth of evidence that service members 
were exposed to mustard gas during World War II as a part of 
chemical defense research programs."  See October 10, 2007, 
written arguments.  In support of her accusation, the appellant's 
attorney has cited to Veterans at Risk:  The Health Effects of 
Mustard Gas and Lewsite (1993) by the Institute of Medicine.  The 
Board has reviewed this study which, indeed, contains reference 
to some soldiers' exposure to mustard gas during World War II.  
The Board notes, however, that the appellant did not serve on 
active duty during World War II and the report contains no 
indication that mustard gas was used, testing, manufactured, or 
shipped at Fort Lee, Virginia, at any point in time, including 
during the appellant's period of active duty.  

Based on the foregoing, the Board finds that the most probative 
evidence shows that the appellant was not exposed to mustard gas 
during service.  Because the most probative evidence shows that 
she did not experience full body exposure to mustard gas in 
service, the presumptive regulations pertaining to claims based 
on chronic effects of exposure to mustard gas exposure are not 
for application.  38 C.F.R. § 3.316.  

The Board has also considered the appellant's claim of service 
connection for a lung disability, including tuberculosis, under 
alternative theories of entitlement, but finds no basis upon 
which to award service connection.

Again, the appellant's service treatment records are entirely 
silent for any indication of a lung disability during active 
duty, including tuberculosis.  Indeed, her May 1952 military 
separation medical examination report shows that her lungs and 
chest were normal at service separation, including on a chest X-
ray.  

The most probative evidence further shows that the appellant did 
not have any chronic lung disability, including tuberculosis, 
within any applicable presumptive period following service 
separation.  Rather, the most probative evidence shows that the 
appellant was first diagnosed as having tuberculosis in September 
1958, more than six years after service separation.  At that 
time, the appellant's tuberculosis was noted to have been active 
for one month.  

The Board has considered the appellant's contentions to the 
effect that she experienced symptoms such as fatigue, weight 
loss, and loss of appetite during active duty and that such 
symptoms may have represented the onset of her tuberculosis.  
Questions of credibility notwithstanding, although the appellant 
is competent to describe her symptoms, she is not competent to 
attribute those symptoms to a disease such as tuberculosis, which 
is a medical diagnosis.  See 38 C.F.R. §§ 3.71, 3.374 (setting 
forth criteria for diagnosing tuberculosis); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence can be competent and sufficient to identify the 
condition where the condition is simple, such as a broken leg).

In any event, the Board notes that the record on appeal does not 
support the appellant's recent recollections of in-service 
symptoms of weight loss and loss of appetite.  In fact, the 
appellant's September 1951 military enlistment medical 
examination documents her weight as 1151/4 pounds.  Her May 1952 
military separation medical examination indicates that she 
weighed 125 pounds, a gain of 10 pounds during her period of 
active duty.  The service treatment records otherwise contain no 
indication of complaints or findings of weight loss or loss of 
appetite.  Although the appellant's service treatment records 
document frequent sick call visits with complaints such as crying 
spells, emotional upset, tension, nervousness, and fatigue, those 
symptoms were attributed to psychiatric causes.  The record 
contains no competent evidence supporting the appellant's theory 
that any in-service symptoms of fatigue represented the onset of 
tuberculosis.  Again, the appellant's lungs and chest, including 
on X-ray, were determined to be normal at service separation and 
the first post-service evidence of tuberculosis was not until 
September 1958, more than six years after service separation.  

Although more contemporaneous records show that the appellant 
continues to exhibit chronic lung conditions, including chronic 
obstructive pulmonary disease, none of the medical evidence of 
record, spanning more than five decades, contains any indication 
that any current lung disability is causally related to the 
appellant's active service or any incident therein, including 
fatigue.  Although the appellant was repeatedly offered the 
opportunity to submit or identify such evidence, she failed to do 
so.  

For the reasons and bases discussed above, the Board concludes 
that the preponderance of the evidence is against the claim of 
service connection for a lung disability, including tuberculosis.  

Disabilities manifested by pain and weakness in the arms, 
back, and legs; loss of balance; loss of appetite and 
difficulty swallowing; and gums and an oral rash 

The appellant also seeks service connection for disabilities 
manifested by pain and weakness in the arms, back, and legs; loss 
of balance; loss of appetite and difficulty swallowing; and gums 
and an oral rash, all of which she contends are causally related 
to her exposure to mustard gas during service.  

As set forth above, the Board has concluded that the 
preponderance of the evidence establishes that the appellant was 
not exposed to mustard gas during active service.  Moreover, the 
Board notes that the record on appeal contains no indication that 
any of the appellant's symptoms, such as weakness, loss of 
balance, loss of appetite, difficulty swallowing, or an oral 
rash, have been attributed to any of the diseases enumerated in 
section 3.316.  Thus, the Board concludes that the presumptive 
regulation pertaining to claims based on chronic effects of 
exposure to mustard gas do not provide a basis on which to grant 
her claims.  

Although the appellant's attorney has submitted no argument 
supporting any other theory of entitlement, the Board has 
nonetheless considered the appellant's claim of service 
connection for chronic disabilities manifested by pain and 
weakness in the arms or legs; loss of balance; loss of appetite 
and difficulty swallowing; or bleeding gums and an oral rash, 
under alternative theories of entitlement, but finds no basis 
upon which to award service connection.  

Again, the appellant's service treatment records are entirely 
silent for a diagnosis of any chronic disability manifested by 
pain and weakness in the arms or legs; loss of balance; loss of 
appetite and difficulty swallowing; or bleeding gums and an oral 
rash.  In fact, the appellant's May 1952 military separation 
medical examination report establishes that her mouth, throat, 
abdomen, upper extremities, lower extremities, spine, 
musculoskeletal system, and skin were normal at the time of her 
separation from active service.  Neurologic evaluation was also 
normal at that time, with no abnormalities to equilibrium 
identified.  

The Board also notes that the record on appeal shows that the 
appellant was not diagnosed as having any chronic disability 
manifested by pain and weakness in the arms or legs; loss of 
balance; loss of appetite and difficulty swallowing; or bleeding 
gums and an oral rash, within the first post-service year or for 
many years after service separation.  Indeed, neither the 
appellant nor her attorney has argued otherwise.  

Although the record on appeal contains more contemporaneous 
records documenting treatment for numerous current disabilities 
which may account for many of her claimed symptoms, including 
herpetic neuralgia, lumbar disc disease with radiculopathy, 
scoliosis of the spine, missing and carious teeth, a dental 
abscess, paroxysmal vertigo, cerebellar retropulsion, peripheral 
vascular disease, polyneuropathy, peripheral neuropathy, 
disequilibrium, dysphagia, and upper esophageal diverticulum, 
none of this evidence contains any indication that any current 
disability manifested by pain and weakness in the arms or legs; 
loss of balance; loss of appetite and difficulty swallowing; or 
bleeding gums and an oral rash is causally related to the 
appellant's active service or any incident therein.  

The Board has considered the appellant's contentions to the 
effect that she has experienced pain and weakness in her arms and 
legs since her exposure to mustard gas in service.  Again, 
however, the Board has concluded that the appellant was not 
exposed to mustard gas during active service.  Moreover, the 
Board notes that the record does not support her recollections of 
chronic pain and weakness in her arms and legs since service.  

Again, the appellant's service treatment records are silent for 
any mention of chronic pain and weakness in the upper or lower 
extremities and her extremities were determined to be normal on 
service separation.  Additionally, when the appellant submitted 
her original application for VA compensation benefits in 
September 1958, she made no reference to any chronic disability 
manifested by pain and weakness in the arms or legs.  Similarly, 
medical records obtained in support of that claim are similarly 
silent for any mention of pain and weakness in the arms.

Questions of credibility notwithstanding, although the appellant 
is competent to describe symptoms such as pain and weakness in 
the extremities, she is not competent to attribute those symptoms 
to a diagnosis or to provide an opinion linking any current 
disability manifested by pain and weakness in the extremities to 
her active service or any incident therein.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (where a determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required).  In this case, the evidence does not show, 
nor does the appellant contend, that she possesses the necessary 
degree of medical training to provide such evidence.  Thus, the 
appellant's statements do not provide a basis upon which to award 
service connection.  

With respect to the appellant's claims of service connection for 
a disability manifested by bleeding gums and an oral rash, the 
Board observes that certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not considered 
disabling for VA compensation purposes.  See 38 C.F.R. § 
3.381(a); see also 38 C.F.R. § 4.150.  As set forth above, the 
medical evidence of record does not show that the appellant 
currently has any dental disability for VA compensation purposes.  

In summary, the Board finds that the most probative evidence 
shows that disabilities manifested by pain and weakness in the 
arms, back, and legs; loss of balance; loss of appetite and 
difficulty swallowing; and bleeding gums and an oral rash, were 
not present during active duty or manifest to a compensable 
degree within the applicable presumptive period, nor does the 
record on appeal contain any indication that any current 
disability manifested by pain and weakness in the arms, back, and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash is causally 
related to the appellant's active service or any incident 
therein.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for disabilities manifested by pain and weakness in 
the arms, back, and legs; loss of balance; loss of appetite and 
difficulty swallowing; and bleeding gums and an oral rash.  The 
benefit of the doubt doctrine is not for application where the 
clear weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Heart disability 

The appellant also seeks service connection for a heart 
disability.  As best the Board can discern, she contends that her 
heart disability was incurred in or aggravated during active 
duty, as evidenced by symptoms she experienced therein, including 
shortness of breath, excessive perspiration, nausea, and lack of 
appetite.  She contends that she was discharged from active 
service as a result of these symptoms.  The appellant's attorney 
has, unfortunately, submitted no argument on the appellant's 
behalf with respect to this issue.  

As discussed in detail above, the appellant's service treatment 
records are entirely negative for complaints or findings of a 
heart disability.  Indeed, at her May 1952 military separation 
medical examination, the appellant's heart was normal.  
Additionally, the appellant's blood pressure was 110/72 and a 
chest X-ray was negative.  

The post-service medical evidence is similarly silent for any 
indication of a heart disability for many years after service 
separation.  For example, the record on appeal contains a 
September 1958 hospitalization summary showing that examination 
of the appellant's heart revealed normal sounds, no murmurs, and 
no enlargement.  

Based on the foregoing evidence, the Board finds that it cannot 
be said that a heart disability was present in service or within 
the first post-service year.  As set forth above, however, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection may 
be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, the record on appeal clearly establishes that the 
appellant has been diagnosed as having a current heart 
disability.  These diagnoses include mitral valve prolapse, 
cardiac arrhythmia, and aortic insufficiency.  None of the post-
service medical evidence, however, contains any indication that 
any current heart disability is causally related to the 
appellant's active service or any incident therein.  The 
appellant and her attorney were offered the opportunity to submit 
such evidence, but they failed to do so.  

The Board has considered the appellant's contentions to the 
effect that symptoms she experienced during service, including 
shortness of breath, excessive perspiration, nausea, and lack of 
appetite, represented the onset of her current heart disability, 
but finds that such contentions do not provide a basis on which 
to grant the claim.  

The Court has held that lay evidence can be competent to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Questions of credibility 
notwithstanding, the appellant is competent to describe symptoms 
such as lack of appetite and shortness of breath.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).

Although the appellant is competent to describe such symptoms, as 
a lay person, she is not competent to testify that those symptoms 
represented the onset of her heart disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the evidence 
does not show, nor does the appellant contend, that she possesses 
the necessary degree of medical training or experience.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, the 
appellant's statements do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In summary, the Board finds that the most probative evidence 
shows that a heart disability was not present during active duty 
or manifest to a compensable degree within the applicable 
presumptive period, nor does the record on appeal contain any 
indication that any current heart disability is causally related 
to the appellant's active service or any incident therein.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a heart 
disability.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for 
tuberculosis is granted.  

Entitlement to service connection for a lung disability, 
including tuberculosis, is denied.  

Entitlement to service connection for a disability manifested by 
pain and weakness in the arms, back, and legs, to include 
secondary to mustard gas exposure, is denied.

Entitlement to service connection for a disability manifested by 
loss of balance, to include secondary to mustard gas exposure, is 
denied.  

Entitlement to service connection for a disability manifested by 
loss of appetite and difficulty swallowing, to include secondary 
to mustard gas exposure, is denied.  

Entitlement to service connection for a disability manifested by 
bleeding gums and an oral rash, to include secondary to mustard 
gas exposure, is denied.  

Entitlement to service connection for a heart disability is 
denied.


REMAND

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the skin and eyes, claimed to be 
the result of Department of Veterans Affairs medical 
treatment in March 1960.  

The appellant claims that she is entitled to compensation under 
38 U.S.C.A. § 1151 as she sustained "injury to eyes and skin due 
to broken syringe causing side-effects of anti-tuberculosis 
drugs."  See October 11, 2007, letter from appellant's attorney.  

In support of her claim, the appellant has submitted a VA Form 
10-2633, Report of Assault Upon, Injury or Elopement of 
Beneficiary, dated March 31, 1960.  This report notes that on 
that day, a nurse at the Oteen VAMC was administering an 
injection of Viomycin when the syringe separated from the needle, 
causing the drug to splash over a large area, including the 
appellant's eye.  It was noted that the appellant did not 
complain of any pain.  The eye was irrigated.  A subsequent 
examination showed no evidence of damage to the cornea.  

The appellant has also submitted articles obtained from the 
Internet regarding Viomycin Sulfate.  These articles note 
possible adverse effects of an acute overdose of that drug, 
including skin and eye irritation.  Irrigation with copious 
amounts of water is recommended as a treatment.

For claims such as the appellant's, received after October 1, 
1997, 38 U.S.C.A. § 1151 provides that compensation shall be 
awarded for a qualifying additional disability in the same manner 
as if such additional disability or death were service-connected.  
A disability is a qualifying additional disability if it was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.

In this case, May 1960 VA Form 10-2633 reflects that the 
appellant was topically exposed to Viomycin during the course of 
receiving VA medical treatment.  Such exposure alone, however, 
does not entitle the appellant to compensation under section 
1151.  In this case, the record currently on appeal contains no 
indication that the appellant sustained additional disability of 
the eye or skin as a result of the March 1960 incident.  Neither 
the appellant nor her attorney has identified any such evidence 
or otherwise identified the specific eye or skin symptoms she is 
claiming as additional disability.  

Despite this evidence, the Board nonetheless finds that a remand 
of this matter is necessary.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify claimants 
of the information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  A review of the record indicates that the 
appellant has not yet been provided with appropriate notification 
with respect to her claims of entitlement to compensation under 
38 U.S.C.A. § 1151.  This must be addressed on remand.  

Also under the VCAA, VA has a duty to assist claimants in 
obtaining the evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  This 
duty includes obtaining relevant records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2009).  
Indeed, VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  Id.

In this case, in a October 2008 statement submitted in connection 
with her 1151 claims, the appellant indicated that she had 
received treatment at the Winston-Salem VA outpatient clinic and 
at the VAMC in Asheville, North Carolina.  Unfortunately, because 
the appellant failed to specify the dates of such treatment or 
the nature of the condition(s) for which she was treated, it is 
unclear if all relevant records have been associated with the 
claims folder.  The appellant and her attorney are reminded that 
it is the appellant's responsibility to provide VA with enough 
information to identify and locate the existing records, 
including the approximate time frame covered by these records.  
See 38 C.F.R. § 3.159(c)(2)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant and her attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation as 
to the information or evidence needed to 
establish entitlement to compensation under 
38 U.S.C.A. § 1151.  In addition to the 
basic notice, the appellant should be asked 
to identify the specific eye and skin 
symptoms she is claiming as additional 
disability.  She should also be asked to 
provide specific information with which to 
identify and locate any clinical records 
she feels may be relevant to her claim.   

2.  After conducting any additional 
development deemed necessary based on any 
response received from the appellant, the 
RO should readjudicate the claims, 
considering all the evidence of record.  If 
any benefit sought remains denied, the 
appellant and her attorney should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


